Case 3:19-cr-00680-MAS Document1 Filed 09/25/19 Page iff EPGeP: fy ED

2013R001330 /JLH

 

UNITED SLATES DISPRICL COURL SEP 25 2019
DISTRICT OF NEW JERSEY AT 8:80
WILLIAM T. WALSH
: : CLERK
UNITED STATES OF AMERICA: | Hon. Michael A. Shipp
V. : Crim. No. ==s2 | a-L80 (Ns )
JOEL GRIMSHAW é 18: U.3.C. § 371

INFORMATION

 

The defendant having waived in open court prosecution by indictment,
the United States Attorney for the District of New Jersey charges:

lL. From in or around 2010 through in or around September 2015, in
the District of New Jersey and elsewhere, defendant,

JOEL GRIMSHAW,
did knowingly and intentionally conspire and agree with Samuel Khaimov and
others to commit certain offenses against the United States, that is, to
knowingly and willfully pay remuneration, directly and indirectly, overtly and
covertly, in cash and in kind, that is, kickbacks and bribes, in exchange for the
furnishing and arranging for the furnishing of items and services, namely, the
referral of prescriptions for patients to the Prime Aid Pharmacies, located in
Union City, New Jersey and Bronx, New York, for which payment was made in
whole or in part under a Federal health care program, namely Medicare and
Medicaid, contrary to Title 42, United States Code, Section 1320a-7b(b)(2)(A).
Object of the Conspiracy

om The object of the conspiracy was for defendant JOEL GRIMSHAW

(“GRIMSHAW”), Samuel “Sam” Khaimov (“Khaimov’), and others to fraudulently

obtain revenue for the Prime Aid Pharmacies by paying kickbacks and bribes to
Case 3:19-cr-O0680-MAS Document1 Filed 09/25/19 Page 2 of 5 PagelD: 2

one or more doctors, members oi doctors’ ollices, and others 1 exchange lor
sending or referring prescriptions for patients to the Prime Aid Pharmacies.
Manner and Means of the Conspiracy

B. It was part of the conspiracy that, at Khaimov’s direction,
GRIMSHAW made payments to doctors, including cash payments, in order to
induce the doctors to send prescriptions to the Prime Aid Pharmacies.

4, It was further part of the conspiracy that GRIMSHAW caused
others to make payments to doctors, including cash payments, in order to
snduce the doctors to send prescriptions to the Prime Aid Pharmacies.

D. It was further part of the conspiracy that GRIMSHAW, at
Khaimov’s direction, arranged for Prime Aid Union City to pay for an employee
to work in a doctor’s office to induce that doctor’s office to send prescriptions to
Prime Aid Union City.

Overt Acts

G. In furtherance of the conspiracy, and in order to effect the object
thereof, GRIMSHAW committed, and caused to be committed, the following
acts in the District of New Jersey and elsewhere:

a. In or around 2011, in agreement with Khaimov, GRIMSHAW
paid a cash bribe to a New Jersey oncologist.

b. In or around 2011, in agreement with Khaimov, GRIMSHAW
delivered a cash bribe to the home of a gastroenterologist in Franklin Lakes,

New Jersey.
Case 3:19-cr-00680-MAS Document1 Filed 09/25/19 Page 3 of 5 PagelD: 3

c. In or around 2U10, GRIMSHAW caused Prime Aid Union
City to pay to have one of its employees work for free in a doctor’s office in
Camden, New Jersey, which arrangement was intended to steer prescriptions

to Prime Aid from such doctor’s office.

All in violation of Title 18, United States Code, Section § 371.
Case 3:19-cr-00680-MAS Document1 Filed 09/25/19 Page 4 of 5 PagelD: 4

FORFEITURE ALLEGALION
de Upon conviction of the Federal health care offense (as defined in 18
U.S.C. § 24) alleged in Count One of this Information, the defendant shall
forfeit to the United States, pursuant to 18 U.S.C. § 982(a)(7), all property, real
or personal, that constitutes or is derived, directly and indirectly, from gross
proceeds traceable to the commission of the offense (as defined in 18 U.S.C. §
24) alleged in Count One.

SUBSTITUTE ASSETS PROVISION

as If any of the above-described forfeitable property, as a result of any
act or omission of the defendant:
a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with a third party;
c. has been placed beyond the jurisdiction of the court;
d. has been substantially diminished in value; or
e. has been commingled with other property which cannot be divided
without difficulty;
the United States shall be entitled, pursuant to 21 U.S.C. § 853(p) (as
incorporated by 28 U.S.C. § 2461(c) and 18 U.S.C. § 982(b)), to forfeiture of any
other property of the defendant up to the value of the above-described
forfeitable property.
Compu As
2
CRAIG CARPENTIFO
United States Attorney
Case 3:19-cr-00680-MAS Document1 Filed 09/25/19 Page 5 of 5 PagelD: 5

 

8Z6E-SP9-EL6
AASMAL MAN “NAVMAN

AANYOLLY “S' 1 INVLSISSY
agdaVvH sOVT VOHsSor

 

ABSMAC MAN JO LOWLSIG aHL you
AUNAOLLY SALVLS GaALING)
OLINAdYVD DIVAD

 

Tze § ‘O's'N BT

aod NOILVNWAOANI

 

MVHSWIAS THOLP

"A

VOIMGNV JO SALV.LS GaLINO

 

AdSI9C MIN JO }O1I}SIG
JANOD PHISIC $9}BIS Popul)

(ww } O89-b | saaHaWNN ASVD

 
